DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

 Status of Claims 
Claims 1-20 are pending in the instant application per original claims filed on 06/21/2021, wherein Claims 1 & 14 are two independent claims reciting method and device claims with Claims 2-13 & 15-20 dependent on said two independent claims respectively.  Per Examiner’s Agreement agreed to by Atty. Li Jiang on 25 AUGUST 2022, the limitations of Claim 8 will be added to both independent Claims 1 and 14 while cancelling Claim 8, and the preamble of Claims 9/10/11 will be changed to depend from independent Claim 1 (since Claim 8 will be cancelled).        
This Office Action is an Allowance in response to the original claims filed by Applicant on 21 JUNE 2021 for its original application of the same date that is titled:          “Device and System for Processing a Flight Task”, and Examiner’s Amendment agreed to by Atty. Li Jiang on 25 AUGUST 2022.          
Accordingly, pending Claims 1-7 & 9-20 are now being Allowed herein.       


EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              

Authorization for this Examiner’s Amendment was given in an interview with Atty. Li Jiang on 25 AUGUST 2022 (please see attached Interview Summary for details).        
The application has been amended as follows:          
Please amend the claims as follows:       
   (Examiner’s claim amendments are shown in bold)      
Claim 1:           
1.     A flight task processing method comprising:        
generating a user prompt according to flight data of a plurality of flight tasks;    
displaying the user prompt;       
in response to a selection operation with respect to the user prompt, selecting one of the plurality of flight tasks as a target flight task;          
determining the flight data of the target flight task;         
processing the flight data of the target flight task to obtain control instruction, the flight data of the target flight task including a waypoint coordinate of a waypoint and a gimbal orientation at the waypoint associated with the target flight task;   and     
automatically controlling, according to the control instruction, an operation of an aerial vehicle to reproduce the target flight task, including:            
controlling the aerial vehicle to fly to the waypoint;         
controlling a gimbal of the aerial vehicle to face the gimbal orientation while the aerial vehicle is at the waypoint;   and           
controlling a camera carried by the gimbal of the aerial vehicle to acquire an image while the aerial vehicle is at the waypoint;            
wherein:     
generating the user prompt includes generating a plurality of flight preview images each corresponding to one of the plurality of flight tasks according to the flight data of the plurality of flight tasks and a preset environmental map;   and            
displaying the user prompt includes displaying one or more of the plurality of flight preview images as the user prompt.              


Claim 14:               
14.      A flight task processing device comprising:      
a processor;   and       
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:        
generate a user prompt according to flight data of a plurality of flight tasks; display the user prompt;        
in response to a selection operation with respect to the user prompt, select one of the plurality of flight tasks as a target flight task;      
determine the flight data of the target flight task;        
process the flight data of the target flight task to obtain control instruction, the flight data of the target flight task including a waypoint coordinate of a waypoint and a gimbal orientation at the waypoint associated with the target flight task;    and       
automatically control, according to the control instruction, an operation of an aerial vehicle to reproduce the target flight task, including:      
controlling the aerial vehicle to fly to the waypoint;     
controlling a gimbal of the aerial vehicle to face the gimbal orientation while the aerial vehicle is at the waypoint;   and         
controlling a camera carried by the gimbal of the aerial vehicle to acquire an image while the aerial vehicle is at the waypoint;            
wherein:     
generate the user prompt includes generating a plurality of flight preview images each corresponding to one of the plurality of flight tasks according to the flight data of the plurality of flight tasks and a preset environmental map;   and            
display the user prompt includes displaying one or more of the plurality of flight preview images as the user prompt.              


Claim 8:       cancelled per agreement with Atty. Li Jiang on 08/25/2022.        

 Allowable Subject Matter
Claims 1-7 and 9-20 are pending and allowed.            
The following is an examiner’s statement of reasons for allowance:         
(Examiner notes that the references cited below were used for 103 rejection in the parent application, 15/471186).            
The closest prior art of primary Downey reference  (Pub. No. US 2016/ 0285774) teaches ---          
{“Methods, systems, and apparatus, including computer programs encoded on computer storage media, for a distributed system architecture for unmanned air vehicles.  One of the methods includes obtaining information identifying flight information of a UAV, with the flight information including flight phase information or a contingency condition associated with a flight critical module included in the UAV.  The obtained information is analyzed, and one or more first payload modules are determined to enter a modified power state.  Requests to enter the modified power state are caused to be transmitted to each determined payload module in the one or more first payload modules.”}          

Further, Bitar reference (Pub. No. US 2008/ 0294335) teaches ---          
{“The management system plots the route to be flown in a flight plan, at least partially, by a chaining of published navigation procedures accessible from a NavDB navigation database and constituted of sequences of waypoints and/or turn points associated with specific flight constraints.  It comprises a mirror memory storing the latest versions of the published navigation procedures, modified by the crew of the aircraft during the progress of the flight plan and means of substituting these latest versions stored in the mirror memory for the published versions of the navigation procedures during a change in the route predicted in the flight plan obtained by a new chaining of navigation procedures, some of which are taken from the preceding chaining.  This makes it possible, during a change of navigation procedure, to take account of specific flight constraints already entered during the progress of the flight but not appearing in the published navigation procedures.”}         

Further, Mukavetz reference (Pub. No. US 2009/ 0326781) teaches ---          
{“A method of controlling a gas turbine engine in a vehicle having an automatic system configured to control fuel flow includes determining whether a vehicle operator is requesting to manually control fuel.  A pre-relinquishment value of an engine operating condition is determined while fuel flow is controlled by the automatic system.  Fuel flow control is relinquished to the vehicle operator if the vehicle operator is requesting to manually control fuel flow and the pre-relinquishment value is within a predetermined range.  A post-relinquishment value of the engine operating condition is determined while fuel flow is controlled by the vehicle operator.  Fuel flow control is returned to the automatic system if the post-relinquishment value is not maintained within the predetermined range.”}            

Further, Salway reference (Pub. No. US 2013/ 0151291) teaches ---          
{“A method and a system for building an on-demand aviation trip are provided.  The system automatically identifies a set of service requirements and clearance requirements for a given trip, and handles tasks involved in arranging service providers for the set of service requirements to allow scheduler to self-build the trip.  The system further obtains necessary information to automatically populate necessary forms to obtain the required clearances for the trip.  Service requests and confirmation for the service requests are archived with reference to the service requirement of the trip and the parties relevant to the requests and confirmation are provided with real-time notification for receipt of such communications.  The system also employees an online auction scheme to promote competition among the service providers to provide the schedulers with higher quality of service at lower price.”}             

Further, Amodio reference (Pub. No. US 2015/ 0371543) teaches ---          
{“Disclosed are a method and a system of a safe flight-path search engine, according to one embodiment.  In one embodiment, a method of a safe-flight server includes generating a safe-flying route of an aerial vehicle based on a position of a set of obstacles in a neighborhood area, creating a flight-path map comprising a set of flight paths of the aerial vehicle in the neighborhood area based on the generation of the safe-flying route, and publishing the flight-path map over an Internet protocol based network (such that the flight-path map is sharable with a plurality of searching users of a flight-path search engine that generates at least one flight path option between a starting location and an ending location of the aerial vehicle).  The set of obstacles includes any of a tree, a utility pole, a street light, a building, a telephone line, and a utility line.”}           


In regards to independent Claims 1 and 14, Downey, Bitar, Mukavetz, Salway and Amodio references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               

Claim 1:        
1.     A flight task processing method comprising:        
generating a user prompt according to flight data of a plurality of flight tasks;    
determining the flight data of the target flight task;         
automatically controlling, according to the control instruction, an operation of an aerial vehicle to reproduce the target flight task, including:            
controlling the aerial vehicle to fly to the waypoint;         
controlling a gimbal of the aerial vehicle to face the gimbal orientation while the aerial vehicle is at the waypoint;   and           
controlling a camera carried by the gimbal of the aerial vehicle to acquire an image while the aerial vehicle is at the waypoint;            
wherein:     
generating the user prompt includes generating a plurality of flight preview images each corresponding to one of the plurality of flight tasks according to the flight data of the plurality of flight tasks and a preset environmental map;   and            
displaying the user prompt includes displaying one or more of the plurality of flight preview images as the user prompt.              


Claim 14:            
14.      A flight task processing device comprising:      
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the processor to:        
generate a user prompt according to flight data of a plurality of flight tasks; display the user prompt;        
determine the flight data of the target flight task;        
automatically control, according to the control instruction, an operation of an aerial vehicle to reproduce the target flight task, including:      
controlling the aerial vehicle to fly to the waypoint;     
controlling a gimbal of the aerial vehicle to face the gimbal orientation while the aerial vehicle is at the waypoint;   and         
controlling a camera carried by the gimbal of the aerial vehicle to acquire an image while the aerial vehicle is at the waypoint;            
wherein:     
generate the user prompt includes generating a plurality of flight preview images each corresponding to one of the plurality of flight tasks according to the flight data of the plurality of flight tasks and a preset environmental map;   and            
display the user prompt includes displaying one or more of the plurality of flight preview images as the user prompt.              


Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./       
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691